DETAILED ACTION
The following is a Non-Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 8/18/2022.
Applicant’s amendments are sufficient to overcome the claim objections set forth in the previous office action.

Claim Objections
Claim 53 is objected to because of the following informalities:  amend “of fluid” to -of the fluid- in ll. 3.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 45, 49, 51 & 59-62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited).
The Examiner notes that Par. [0077] provides support for the combination of embodiments. 
Concerning claim 45, as illustrated in Fig. 1, 7 & 15-17, Shadduck discloses a vapor ablation system configured to ablate tissue in an upper gastrointestinal (GI) tract of a patient (system for generating a vaporous medium and delivering it to a tissue site; [0013]), comprising: 
a container with fluid (fluid media source 35; [0045]); 
a pump configured to pump in fluid from the container (suitable pump-type pressure means known in the art; [0045]);  
a catheter, wherein the catheter comprises an elongate catheter body having a lumen, a proximal end, and a distal end (catheter body 505 has working distal end 500, interior chamber 510, and a proximal end; [0070-0071]); 
a heating component positioned within the catheter body and in fluid communication with container, wherein the heating component is configured to apply energy to the fluid to convert the fluid to a vapor ablative agent (electrodes 515A,B cause inflowing liquid media M from fluid media source 35 to change phase to vapor media M’; [0070] // or // microchannel body/structure 215 and first and second electrode elements 240A,B heat liquid media M to vapor media M’; [0054-0055]); 
at least one delivery port at the distal end of the catheter body, wherein the at least one delivery port is configured to allow the vapor ablative agent to exit the catheter body to ablate the tissue (distal most end of body 505 comprises an opening/port that leads to channel 525 or flexible film lumen portion 533, providing vapor media M’ from electrodes 515A,B to plurality of openings 522 to allow the vapor phase media M’ to exit; [0070-0071]), 

    PNG
    media_image1.png
    527
    1074
    media_image1.png
    Greyscale

an expandable positioning element attached to a distal end of the catheter body, wherein, when the expandable positioning element is expanded, the expandable positioning element is defined by an internal volume and configured to encircle the at least one delivery port and the tissue to be ablated such that it directs the vapor ablative agent from the at least one delivery port, through the internal volume, to the tissue to be ablated (flexible expandable structure 524 is attached to distal end of body 505 and encircles the opening/port of the distal most end of body 505 and directs vapor phase media M’ from the distal end of body 505 opening/port, through an internal volume of expandable structure 524 via channels 525/flexible film lumen 533, to the tissue; [0070-0071]), wherein the at least one expandable positioning element is configured to position the catheter at a fixed distance from the tissue to be ablated, wherein the expandable positioning element is defined by a conical shaped structure and that defines a periphery of the internal volume (flexible expandable structure 524 is configured to position the catheter 505 at a fixed distance from the tissue to be ablated and is defined by a conical shaped structure and a periphery of the internal volume; [0070-0071]), and wherein the at least one delivery port is not positioned on the expandable positioning element (opening/port at distal most end of body 505 is positioned within, and not on, flexible expandable structure 524; annotated Fig. 7).
While Shadduck discusses the expandable positioning element (524) can be an expandable balloon, a structure expandable by any mechanical mechanism or a shape memory alloy or shape memory polymer, or an open web structure ([0070-0071]), Shadduck fails to specifically disclose the expandable positioning element defined by a wire mesh structure that is at least partially covered by a membrane. However, Ren et al. disclose a medical device comprising a positioning element (102) comprised of a mesh (111) at least partially covered by a thin layer of silicone polymer (112) or an inflatable balloon (52).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Mulier et al. in view of Hoey et al. such that the expandable positioning element to be a wire mesh structure that is at least partially covered by a membrane in order to provide the benefit of having a thin, strong, membranous material to allow flow of fluid through portions of the expandable structure as taught by Ren et al. and since Ren et al. teach that an expandable balloon and a covered mesh are equivalents in the medical art ([0039], [0055-0056], [0073]). 
Concerning claim 49, Shadduck discloses the heating component (215, 240A,B) comprises a chamber (215) that comprises a plurality of channels (216) that provide a contact surface area of the fluid with the chamber (215) ([0054-0055; Fig. 7-8).
Concerning claim 51, Shadduck discloses the chamber (215) can be heated by a resistive element ([0056]). 
Concerning claim 59, Shadduck discloses a controller (60) in operable communication with the pump and the heating component (515A,B), wherein the controller (60) is programmed to adjust a flow rate of the fluid supplied to the catheter ([0049], [0051-0053]; Fig. 3).   
Concerning claim 60, Shadduck discloses the pump to be a syringe pump ([0045]). 
Concerning claim 61, Shadduck in view of Ren fail to disclose the pump having a volume of at least 10 ml.  It would have been obvious to one having ordinary skill in the art at the time the invention the invention was made to modify the invention of Shadduck in view of Ren such that the syringe pump is of whatever desired or expedient size, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  
Concerning claim 62, Shadduck discloses the catheter (192) to be disposable (it can be disposed of after use).  

Claim 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Mulier (2002/0177846, previously cited).
Concerning claim 47, Shadduck discloses a handle (14) attached to the catheter body (505) ([0042]; Fig. 1).  Shadduck in view of Ren fails to disclose the handle to be thermally insulated.  However, Mulier et al. disclose a vapor ablation system comprising: a catheter (26) and a thermally insulated handle (104) attached to the catheter body ([0013], [0056], [0080]; Fig. 7).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren such that the handle is thermally insulated in order to provide the benefit of protecting the user’s hand and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.  

Claims 48, 50 & 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 49, in further view of Hoey et al. (2009/0216220, previously cited).
Concerning claim 48, Shadduck in view of Ren et al. fail to disclose a thermally insulating material covering the catheter body.  However, Hoey et al. disclose a vapor ablation system (420) comprising a catheter (110), a heating component (420), and at least one delivery port (125) for providing an ablative agent to tissue.  Hoey et al. further disclose a thermally insulating material covering the catheter body (110).  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren et al. to further comprise a thermally insulating material covering the catheter body in order to provide the benefit of carrying electrode leads in an insulative layer of the body wall and the ability to provide a lubricious material on the exterior as taught by Hoey et al. ([0068], [0082]; Fig. 7)
Concerning claim 50, Shadduck in view of Ren et al. fail to disclose the plurality of channels comprises metal.  However, Hoey et al. further disclose a vapor ablation system (420) comprising a heating component (420) that comprises a plurality of channels (458) that provide a contact surface area of the fluid with a chamber (410).  Hoey et al. further disclose the channels to comprise metal.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren et al. such that the plurality of channels comprises metal in order to provide the benefit of a larger conductive surface area for contacting the fluid flow to instantly vaporize the fluid as taught by Hoey et al. ([0094]; Fig. 11)
Concerning claim 57, Shadduck in view of Ren et al. fail to disclose a first filter disposed between, and in fluid communication with, the container and the catheter.  However, Hoey et al. disclose a vapor ablation system comprising a container (not shown, but inherent in Fig. 15) and a catheter and a first filter (485) disposed between, and in fluid communication with, the container and a distal end of the catheter.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren et al. to further comprise a first filter disposed between, and in fluid communication with, the container and the catheter in order to provide the benefit of scrubbing any water droplets from the flow to provide very high quality vapor as taught by Hoey et al. ([0097]; Fig. 15). 

Claim 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Shadduck (2002/0156470, previously cited).
Concerning claim 52, Shadduck in view of Ren et al. fail to disclose the positioning element to be separated from the at least one delivery port by a distance of 1 mm to 10 cm.  However, Shadduck ‘470 disclose a device (10) to perform ablation that comprises an inflatable positioning element (50) having a maximum diameter 10-30 mm, which would then separate the wall of the inflatable positioning element from the at least one delivery port by a distance from approximately 10-30 mm. At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren et al. such that the at least one positioning element separated from the at least one delivery port by a distance of 1 mm to 10 cm in order to provide the benefit of fixing the working end of the treatment device in position as taught by Shadduck ‘470 ([0064], [0079]; Fig. 1), and since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 53 & 58 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Shadduck (2006/0135955, previously cited).
Concerning claim 53, Shadduck discloses a controller (60) in operable communication with the pump and the heating component (515A,B) ([0049], [0051-0053]; Fig. 3).  Shadduck in view of Ren fail to disclose the controller programmed to determine an amount of fluid needed to ablate the tissue, wherein the amount of fluid needed is a function of an amount of thermal energy required to ablate the tissue.  However, Shadduck ‘955 discloses a vapor ablation system configured to ablate tissue comprising a controller (245) in operable communication with a pump (high pressure pump) and a heating component (250, 255A,B), wherein the controller (245) is programmed to determine an amount of fluid (i.e., selected volume of vapor) needed to ablate the tissue, the amount of fluid being a function of an amount of thermal energy required to ablate the tissue.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren such that the controller is programmed to determine an amount of fluid needed to ablate the tissue, wherein the amount of fluid needed is a function of an amount of thermal energy required to ablate the tissue in order to provide the benefit of automatic control of the vapor for ablation of specific target tissue as taught by Shadduck ‘955 (Abstract, [0012], [0032], [0043], [0047]; Fig. 7). 

Claims 55-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shadduck (2004/0068306, previously cited) in view of Ren et al. (2007/0225750, previously cited), as applied to claim 45, in further view of Jackson et al. (2006/0095032, previously cited).
Concerning claim 55, Shadduck discloses a controller (60) in operable communication with the pump and the heating component (515A,B) ([0049], [0051-0053]; Fig. 3).  Shadduck in view of Ren fail to disclose the controller programmed to limit a maximum dose of the vapor ablative agent based on a type of disorder being treated.  However, Jackson et al. disclose an ablation system comprising a controller that is programmed to limit a maximum dose (i.e., appropriate level) of energy of the vapor ablative agent required to ablate tissue for a type of disorder being treated.  At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Shadduck in view of Ren such that the controller is programmed to limit a maximum dose of the vapor ablative agent based on a type of disorder being treated in order to provide the benefit of accurately treating the target tissue as taught by Jackson et al. ([0010], [0097], [0099], [0119]; Fig. 21).  
Concerning claim 56, Jackson et al. further disclose the disorder to be at least one of Barrett’s esophagus, esophageal dysplasia, vascular GI disorders or polyps ([0065]). 


Allowable Subject Matter
Claim 54 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 63-76 are allowed.  As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:  the prior art, neither alone, nor in combination, discloses “a controller in operable communication with the pump and the heating component, wherein the controller is programmed to limit an amount of vapor ablative agent delivered through the more than one port such that a pressure within the patient's upper GI tract does not exceed 5 atm” as required by claim 54 nor “a controller programmed to limit an amount of the vapor ablative agent delivered through the more than one port such that a pressure within the patient's upper GI tract does not exceed 5 atm” as required by claim 63. 

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive.
In response to Applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which Applicant relies (i.e., the at least one delivery port of Shadduck ‘306 is not configured to allow the vapor ablative agent to exit the catheter body and ablate tissue without traveling through another structural element of the catheter) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The Examiner notes that the claims fail to recite that the ablative agent travels does not travel through another structural element within the expandable positioning element to ablate the tissue, but rather only recites that the port “is configured to allow the vapor ablative agent to exit the catheter body to ablate the tissue”.  As illustrated in the annotated Fig. 7 above, the ablative agent exits the opening/port at the distal end of catheter body (505), travels through channel(s) (525)/flexible film lumen portion(s) (533) within the expandable positioning element (524) and then exists those channel(s)/lumen portion(s) to contact the tissue and ablate it. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794